LEE, cL,
dissenting.
One of the defendants’ contentions was that plaintiff’s taxing ordinance violates Art IX, § 1a of the Oregon Constitution which in pertinent part provides:
"* * * The Legislative Assembly shall not declare an emergency to any act regulating taxation or exemption.” (Emphasis supplied.)
I dissent because the majority has not met this constitutional question which I feel is dispositive of this case.
On November 8, 1960 the people enacted, by initiative, Art VI, § 10 of the Oregon Constitution which provides in part that:
"* * * The initiative and referendum powers reserved to the people by this Constitution hereby are further reserved to the legal voters of every county relative to the adoption, amendment, revision or repeal of a county charter and to legislation passed by counties which have adopted such a charter.” (Emphasis supplied.)
This subsequent constitutional enactment (Art VI, § 10) gives "the legal voters of every county” the express right of referendum.
One of the powers "reserved to the people” is the prohibition contained in Art IX, § la of the Oregon Constitution against attaching an emergency clause "to any act regulating taxation.” Consequently, it was unconstitutional for plaintiff to attach the emergency *246clause to the ordinance imposing a recording tax on deeds. Therefore, the ordinance was subject to referendum vote of the people.
Plaintiff maintained that this constitutional restriction is limited to the State legislature and relied on Garbade and Boynton v. City of Portland, 188 Or 158, 164, 214 P2d 1000 (1950), in which it is stated that Art IX, § 1a:
"* * * refers only to the state legislative assembly and has no relevancy in respect to municipal legislative bodies. * * *”
However, Garbade is inapposite for two reasons. First, the holding in that case concerned a municipal legislative body (city council), not a county, as in the instant case. Second, the subsequent enactment of Art VI, § 10 of the Oregon Constitution affirmatively gave county voters unfettered right of referendum.
Plaintiff also relies on Horner’s Market v. TriCounty Trans., 2 Or App 288, 309, 467 P2d 671, Sup Ct review denied, 256 Or 124, 471 P2d 798 (1970), in which we cited Garbade and held that Art IX, § la did not apply to a mass transit district. Horner’s Market, however, can be distinquished because the holding in that case did not concern a county. A mass transit district is a municipal corporation (ORS 267.200). As such it falls within the holding of Garbade. To extend Horner’s Market to cover counties would contravene both constitutional provisions (Art IX, § 1a and Art VI, § 10) above set forth.
In Monaghan v. School District No. 1, 211 Or 360, 366-67, 315 P2d 797 (1957), our supreme court said:
"In construing the organic law, the presumption and legal intendment are that every word, clause and sentence therein have been inserted for some useful purpose. School District 1, Multnomah County v. Bingham (1955), 204 Or 601, 611, 283 P2d 670, 284 P2d 779.”
Our Supreme Court further stated in Monaghan:
"* * * Where one meaning is plainly declared in the instrument, the courts are not at liberty to search *247elsewhere for possible or even probable meanings. Schubel v. Olcott, 60 Or 503, 512, 120 P 375; 1 Cooley’s Constitutional Limitations (8th ed) p 124; 16 CJS 81, Constitutional Law § 19.” 211 Or at 367.
The language of our constitution is clear. There is no room for construction. See State Ex Rel. Bell v. Pierce Et Al., 118 Or 533, 540, 247 P 812 (1926).
I cannot assent to the result reached by the majority, that the voters of plaintiff county are without power to refer a taxing ordinance because an emergency clause had been added.
Accordingly, I respectfully dissent.